In the United States Court of Federal Claims
                         OFFICE OF SPECIAL MASTERS

*************************
BARRY TAERBAUM,          *                   No. 21-1159V
                         *                   Special Master Christian J. Moran
             Petitioner, *
                         *                   Filed: March 24, 2022
v.                       *
                         *                   Stipulation; Twinrix vaccine; hepatitis
SECRETARY OF HEALTH      *                   A and B vaccine; acute liver cell
AND HUMAN SERVICES,      *                   injury; autoimmune hepatitis
                         *
             Respondent. *
*************************

Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner;
Katherine C. Esposito, U.S. Dep’t of Justice, Washington, DC, for respondent.

                          UNPUBLISHED DECISION 1

       On March 22, 2022, the parties filed a joint stipulation concerning the
petition for compensation filed by Barry Taerbaum on April 6, 2021. Petitioner
alleged that the Twinrix (hepatitis A and B) vaccine he received on January 23,
2019, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), caused him to suffer an acute liver cell injury and/or autoimmune
hepatitis. Petitioner further alleges that he suffered the residual effects of this
injury for more than six months. Petitioner represents that there has been no prior
award or settlement of a civil action for damages on his behalf as a result of his
condition.


      1
        The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services), requires that the
Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the parties
have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by
the special master will appear in the document posted on the website.
       Respondent denies that the vaccine either caused petitioner to suffer from an
acute liver cell injury, autoimmune hepatitis, any other injury, or his current
condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

      Damages awarded in that stipulation include:

       A lump sum payment of $60,000.00 in the form of a check payable to
petitioner. This amount represents compensation for all damages that would
be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2

      IT IS SO ORDERED.

                                       s/Christian J. Moran
                                       Christian J. Moran
                                       Special Master




      2
       Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment
by each party filing a notice renouncing the right to seek review by a United States
Court of Federal Claims judge.
                                          2